          Case 1:18-cr-00316-PAC Document 123 Filed 05/15/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
UNITED STATES OF AMERICA                                              :
                                                                      :        S2 18 Cr. 316 (PAC)
        - against -                                                   :
                                                                      :      MEMORANDUM & ORDER
Matthew Brady,                                                        :
            Defendant.                                                :
-------------------------------------------------------------------------X
HONORABLE PAUL A. CROTTY, United States District Judge:

        Matthew Brady was sentenced by this Court to 36 months imprisonment for conspiring to

sell oxycodone and other controlled substances. He has served approximately eight months of

that sentence. He is now incarcerated at FMC Lexington. He moves for compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i) on the grounds that due to his documented, pre-existing

health conditions, which include autoimmune diseases for which he takes immuno-suppressant

medications, he is at increased risk of serious illness or death in the current COVID-19

pandemic.

        Brady’s motion for compassionate release is DENIED without prejudice to its renewal if

his medical condition or the outbreak at FMC Lexington materially worsen.

                                              BACKGROUND

        Brady, who is 35 years old, was charged with two counts in a Superseding Indictment

dated August 22, 2018: conspiracy to distribute controlled substances including oxycodone,

amphetamine, testosterone and morphine sulfate in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(2); and unlawful distribution of the controlled substances oxycodone, oxymorphone and

alprazolam in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and (b)(2), and 18 U.S.C. § 2. Dkt.


                                                        1
             Case 1:18-cr-00316-PAC Document 123 Filed 05/15/20 Page 2 of 8



41, at 1–3. Brady entered a guilty plea as to Count One on April 30, 2019. Minute Entry dated

Apr. 30, 2019. On July 30, 2019, this Court sentenced Brady to 36 months imprisonment. Dkt.

90, at 2.

           The Sentencing Guidelines exposed Brady to a possible prison term of 51 to 63 months,

and the Government sought a “substantial sentence” that conformed to that Guideline range.

PSR, Dkt. 82, at 20; Dkt. 84, at 1. The Presentence Report (“PSR”) recommended a below-

Guidelines sentence of 36 months. PSR, Dkt. 82, at 20. The Court considered that and weighed

the seriousness of Brady’s crime against the fact that he had made considerable efforts to beat his

own dependency on illegal substances,1 his lack of a prior criminal history, and the influence of

Brady’s own substance abuse on his behavior, concluded that a variance from the Guidelines was

appropriate, and imposed a sentence of 36 months. The Court also imposed supervised release

for a period of three years to follow Brady’s term of imprisonment. Dkt. 90, at 3.

           Since the imposition of Brady’s sentence, COVID-19 has spread across the United States.

It has not spared jails or prisons. Courts in this district and across the country have resolved

motions for compassionate release from defendants, granting some and denying others as the law

and circumstances have directed.



1
    Brady said at sentencing:

                     First, I take full responsibility for the crime I committed. I apologize for the harm I caused my
           family, my friends, and my community through my drug use. At the same time, I stand before you grateful
           for this arrest. It has opened my eyes in a way perhaps nothing else could have. I have been struggling for
           the past fifteen years with my drug and alcohol addiction. I have had periods of abstinence from substances
           without the change in attitude and thinking required as a way of life to stay clean and sober. I almost lost
           my life three times. Twice I overdosed and another time I tore the lining in my stomach and I had to have
           surgery.

                     I now understand this is a lifetime process. Part of being sober is taking responsibility for my
           actions and doing my best to clear up any harms done by me. I am prepared to do that today and I pray for
           the rest of my life.

Sent’g Tr., Dkt. 97, at 13:21–14:10.

                                                           2
          Case 1:18-cr-00316-PAC Document 123 Filed 05/15/20 Page 3 of 8



         Brady filed his first motion for compassionate release on April 8, 2020. The Court

denied it because Brady had not yet exhausted his efforts to obtain release through the BOP, and

because a waiver of the statutory requirement was not warranted in his case. Dkt. 115, at 2.

That clock now having run, Brady renewed his motion, which the Government opposes, on April

30.2 Dkts. 117, 118.

         The Government, in opposing Brady’s motion, argues first that he does not meet the bar

for “extraordinary and compelling reasons” justifying a reduction of his sentence because he “is

under 40 years old, and his conditions predate his incarceration by years, were taken into account

in imposing a below-Guidelines sentence, and are treatable and stable.” Dkt. 118, at 1. The

Government argues that there are no positive cases of COVID-19 in the housing unit at FMC

Lexington where Brady resides, and that the facility is equipped to deal with both the potential

spread of the virus and Brady’s health conditions should they worsen. The Government adds

that the deterrence objectives of 18 U.S.C. § 3553(a) would go unserved if the Court grants a

reduction, because Brady has finished less than half of his 36-month sentence. Id. at 2.

                                               DISCUSSION

    I.       Compassionate Release Standard

         A court generally may not modify a term of imprisonment once it has been imposed

absent statutory authority. United States v. Roberts, 18-CR-528-5 (JMF), 2020 WL 1700032, at

*1 (S.D.N.Y. Apr. 8, 2020). 18 U.S.C. § 3582(c)(1)(A)(i) allows for the limited refashioning of


2
  In his initial motion, which the Court denied, Brady contemplated that the Court could release him to home
confinement with his wife on Staten Island, New York. Dkt. 114, at 15. However, it is not clear that the statute
permits this Court to order that the defendant spend the rest of his imposed sentence in home confinement. See
United States v. Rodriguez, 16-CR-167(LAP), 2020 WL 1866040, at *4 (S.D.N.Y. Apr. 14, 2020) (“The [BOP], not
the Court, has the sole authority to prescribe home confinement post-incarceration.”). This Court agrees that 18
U.S.C. § 3624(c)(2) and the CARES Act vest the needed authority in the BOP to place Brady in home confinement
until the threat of COVID-19 abates. See also United States v. Ogarro, No. 18-cr-373-9 (RJS), 2020 WL 1876300,
at *5–6 (S.D.N.Y. Apr. 14, 2020). On his renewed motion, Brady requests a reduction of his sentence under 18
U.S.C. § 3582(c)(1)(A)(i), without home confinement.

                                                       3
           Case 1:18-cr-00316-PAC Document 123 Filed 05/15/20 Page 4 of 8



sentences, permitting a court to “modify a term of imprisonment once it has been imposed” upon

a finding that “extraordinary and compelling reasons warrant such a reduction.” A court that

modifies a defendant’s prison term under the statute must “consider[] the factors set forth in [18

U.S.C. § 3553(a)] to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). The

modification should further be “consistent with applicable policy statements issued by the

Sentencing Commission.” Id. The pertinent statement by the Sentencing Commission here is

U.S.S.G. § 1B1.13 comment n. 1, which defines “extraordinary and compelling reasons” to

include where “[t]he defendant is . . . suffering from a serious physical or medical condition . . .

that substantially diminishes the ability to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.”3 It is clear that the

focus of the inquiry is on the defendant’s condition, not general societal conditions.

         The First Step Act (“FSA”) amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant to

move for compassionate release on his own after exhausting all administrative efforts to have the

BOP bring such a motion on his behalf, or upon “the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A). See also Ebbers, 2020 WL 91399, at *1. The FSA does not constitute a get-out-

of-jail card.

         Instead, compassionate release motions amid the COVID-19 pandemic have required a

“fact-intensive” inquiry, United States v. Shakur, No. 82 CR 312(CSH), 2020 WL 1911224, at



3
  Courts have questioned the extent to which the Sentencing Commission’s policy statement, which is addressed to
the BOP Director and predates the FSA’s amendment of 18 U.S.C. § 3582(c), restricts courts in their findings of
“extraordinary and compelling reasons” justifying modification of a prison term. See United States v. Ebbers, (S4)
02-CR-1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (“[T]his statement is at least partly
anachronistic because it has not yet been updated to reflect the new procedural innovations of the First Step Act.”).
Indeed, the text of the policy statement (e.g., “[a]s determined by the Director of the Bureau of Prisons . . . ”)
suggests that the statement has not been updated to bring it in line with the amendment of 18 U.S.C. § 3582(c).
U.S.S.G. §1B1.13 comment n. 1.

                                                          4
          Case 1:18-cr-00316-PAC Document 123 Filed 05/15/20 Page 5 of 8



*1 (S.D.N.Y. Apr. 20, 2020), made in the “unique circumstances” and “context” of each

individual defendant. United States v. Hart, 17 Cr. 248 (VSB), 2020 WL 1989299, at *6

(S.D.N.Y. Apr. 27, 2020). In practice, courts in this district have considered the age of the

prisoner, Rodriguez, 2020 WL 1866040, at *3; the severity and documented history of the

defendant’s health conditions, as well as the defendant’s history of managing those conditions in

prison, United States v. Zehner, 19 Cr. 485 (AT), 2020 WL 1892188, at *2 (S.D.N.Y. Apr. 15,

2020); the proliferation and status of infections in the prison facility, United States v. Simmons,

15 Cr. 445 (PAE), 2020 WL 1847863, at *1 (S.D.N.Y. Apr. 13, 2020); the proportion of the term

of incarceration that has been served by the prisoner, United States v. Haney, 19-cr-541 (JSR),

2020 WL 1821988, at *7 (S.D.N.Y. Apr. 13, 2020); and the sentencing factors in 18 U.S.C. §

3553(a), with particular emphasis on the seriousness of the offense, the deterrent effect of the

punishment, and the need to protect the public. United States v. Martin, 18-CR-834-7 (PAE),

2020 WL 1819961, at *3–4 (S.D.N.Y. Apr. 10, 2020).

   II.      Application

         Weighing all these factors and holding them against the demanding standard of

“extraordinary and compelling reasons” mandated by the statute, Brady does not merit

compassionate release. While Brady’s medical conditions are serious, release is not justified

because those conditions are stable and the Defendant has managed them in prison, he is located

at a federal medical facility that is equipped to provide care both for his existing conditions and

should he contract COVID-19, and because release would provide an undue windfall that would

severely undermine the goals of the sentence this Court imposed.

         The Government emphasizes the seriousness of the Defendant’s crimes in its opposition

to his motion for compassionate release. The Court at sentencing recognized the seriousness of



                                                  5
             Case 1:18-cr-00316-PAC Document 123 Filed 05/15/20 Page 6 of 8



Brady’s crimes.4 The Court’s view of the nature of Brady’s crimes has not wavered—he

conspired to sell controlled substances into the very teeth of a nationwide opioid epidemic that

ravaged our country well before the arrival of COVID-19, and which continues to take its cruel

toll alongside the virus. See Alexander Mallin, Officials Worry of Potential Spike in Overdose

Deaths Amid COVID-19 Pandemic, ABC NEWS (Apr. 15, 2020, 4:17 AM),

https://abcnews.go.com/US/officials-worry-potential-spike-overdose-deaths-amid-

covid/story?id=70149746.

           The Government reports that while FMC Lexington has several inmates and staff who

have tested positive for COVID-19, those individuals constitute only four percent of the total

inmate population of 1,248. Dkt. 118, at 2, 10. Further, there are no cases in the housing unit

where Brady resides.5 The Court also notes—and it does not elude the Government—that

removing Brady from prison may be to simply take him out of the proverbial frying pan and

place him into the fire, as the general public continues to suffer from COVID-19 as well. Brady

offers no substantive rationale for why he would be any better off at his home on Staten Island,

where he would face the same, no less considerable risk of infection endured by the general




4
    The Court said at Brady’s sentencing:

           We all agree that this is a serious matter and we all agree that Mr. Brady is a longtime abuser of drugs who,
           through some miraculous act, is very—has cleaned up his act now and is sober for the first time in many,
           many years, for which he’s to be commended. On the other hand, the crime in which he engaged is not just
           feeding his addiction, which would be bad enough, but he was in business. And the proof of that is the
           order in forfeiture which we’re going to sign in the amount of a hundred thousand dollars, which . . ..
           begins to suggest the scope of the dimensions of this scheme that Mr. Brady ran for several years.

Sent’g Tr., Dkt. 97, at 15:4–15.

5
 The Court reviewed the supplemental letter dated May 12, 2020 submitted by Brady’s counsel, which stated that as
of that date 142 inmates and six staff members at FMC Lexington were confirmed positive for COVID-19. Dkt.
120, at 1–2.


                                                            6
          Case 1:18-cr-00316-PAC Document 123 Filed 05/15/20 Page 7 of 8



public.6 See Rodriguez, 2020 WL 1866040, at *4 (“[The defendant] has also not explained how

he would be safer outside of prison, where authorities could not enforce isolation and

quarantines.”).

        The deterrence objectives of 18 U.S.C. § 3553(a) would be undercut by a reduction here,

where Brady has served only eight months of a 36-month sentence—less than one quarter of the

punishment the Court deemed to be “sufficient, but not greater than necessary.” Brady is not a

defendant who “ha[s] served a substantial majority of [his] sentence[].” United States v. Butler,

19 Cr. 834-10 (PAE), 2020 WL 1689778, at *3 (S.D.N.Y. Apr. 7, 2020) (collecting cases). His

sentence was already well below the Guideline range of 51 to 63 months when imposed. See

Haney, 2020 WL 1821988, at *7 (denying compassionate release for a 61-year-old prisoner

whose release would reduce a 42-month sentence to nine months). Brady’s remorse for his

crimes and his acceptance of responsibility were all accounted for at sentencing, and do not

warrant a further reduction now. See Martin, 2020 WL 1819961, at *4; Ebbers, 2020 WL

91399, at *7 (“Court[s] should be wary of using [a] motion [for compassionate release] to

‘correct’ the sentencing court’s original judgment or introduce unprincipled variance into the

execution of duly-imposed sentences.”).

        Several other courts have noted that an ideal statute tailored to the health challenges of

COVID-19 would allow a court to grant only temporary release from imprisonment, until the

storm passed. United States v. Moseley, 16 Crim. 79 (ER), 2020 WL 1911217, at *2 (S.D.N.Y.

Apr. 20, 2020) (suggesting that BOP exercise its statutory authority to grant a furlough pursuant


6
 As of May 14, Richmond County, which is composed entirely of the borough of Staten Island, had reported 12,909
positive cases of COVID-19, with 682 resident fatalities. Persons Tested Positive by County, NYS DEPARTMENT OF
HEALTH COVID-19 TRACKER, https://covid19tracker.health.ny.gov/views/NYS-COVID19-
Tracker/NYSDOHCOVID-19Tracker-Map?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n (last visited May 15,
2020); Fatalities, NYS DEPARTMENT OF HEALTH, https://covid19tracker.health.ny.gov/views/NYS-COVID19-
Tracker/NYSDOHCOVID-19Tracker-Fatalities?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n (last visited May
15, 2020).

                                                      7
          Case 1:18-cr-00316-PAC Document 123 Filed 05/15/20 Page 8 of 8



to 18 U.S.C. §3622(a)); United States v. Wright, 17 CR 695 (CM), 2020 WL 1922371, at *2

(S.D.N.Y. Apr. 20, 2020); Roberts, 2020 WL 1700032, at *3 (“The Court does not wish to give

[the defendant] a windfall; it wishes to temporarily release her until the threat from COVID-19

passes and she can finish her sentence in safety.”). But the Court must work with the statute

Congress wrote, not the statute it would like.7

                                              CONCLUSION

         Brady’s motion for compassionate release is DENIED without prejudice as to its renewal

should his medical condition or the status of the outbreak at FMC Lexington materially worsen.




    Dated: New York, New York                              SO ORDERED
           May 15, 2020


                                                           ________________________
                                                           PAUL A. CROTTY
                                                           United States District Judge




7
 Among the factors Attorney General William P. Barr directed the BOP to consider in his March 26, 2020
memorandum encouraging release to home confinement in appropriate cases are “the inmate’s risk factors for severe
COVID-19 illness” and the “risks of COVID-19 at the inmate’s prison facility”—both of which appear to favor
home confinement in Brady’s case. Dkt. 114, Ex. B, at 2.

                                                       8
